Citation Nr: 9906963	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a respiratory 
disability, to include lung cancer due to Agent Orange 
exposure.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for soft tissue sarcoma 
of the neck and throat due to Agent Orange exposure.

6.  Entitlement to service connection for skin cancer due to 
Agent Orange exposure.

7.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted entitlement to service connection for 
PTSD and denied the remaining claims on appeal.  The veteran 
appeals the current rating for PTSD and the service 
connection denials.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in October 1998.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

One issue certified for appellate review has been 
characterized as entitlement to an increased rating for PTSD.  
In view of recent guidance from the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), the Board has recharacterized 
the issue on the title page.  See Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  As the statement of the 
case and the supplemental statements of the case have 
indicated that all pertinent evidence has been considered, 
and the RO has determined that a 10 percent rating is to be 
assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  A right shoulder disability is not currently shown based 
on the evidence submitted for the record.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a left shoulder 
disability.

4.  A left shoulder disability was not noted until many years 
after service, and has not been shown to be related to 
service or to any occurrence or event therein.

5.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a respiratory 
disability.

6.  A respiratory disability was not noted until many years 
after service, and has not been shown to be related to 
service or to any occurrence or event therein.

7.  Lung cancer is not currently shown based on the evidence 
submitted for the record.

8.  Peripheral neuropathy is not currently shown based on the 
evidence submitted for the record.

9.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

10.  The veteran's currently diagnosed sebaceous cysts and/or 
lipoma is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam, nor is it shown 
to be etiologically or causally related to active duty 
service.  

11.  There is no competent medical evidence of a diagnosis of 
skin cancer. 

12.  The symptoms of the veteran's PTSD are productive of 
occasional decrease in work efficiency, but no more.  


CONCLUSIONS OF LAW

1.  A claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(b) (1998).

2.  A claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(b) (1998).

3.  A claim for service connection for a respiratory 
disability, to include lung cancer due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

4.  A claim for service connection for peripheral neuropathy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(b) (1998).

5.  A claim for service connection for soft tissue sarcoma of 
the neck and throat due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1998).

6.  A claim for service connection for skin cancer due to due 
to Agent Orange exposure is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(e) (1998).

7.  With resolution of doubt in the veteran's favor, the 
criteria for an evaluation of 30 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 
DC 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for a Bilateral 
Shoulder Disability

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a bilateral 
shoulder disability.  The December 1971 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's upper extremities.  In addition, there is no 
indication of any inservice history of an injury to either 
shoulder.

Post service medical records reveal that the veteran was 
hospitalized in September 1995 for alcohol dependence.  
During that hospitalization, an X-ray of the left shoulder 
was suspicious for calcific tendinitis and minimal 
degenerative changes.  An orthopedic consultation concluded 
that the veteran had impingement syndrome of the left 
subacromial space.  He was injected with lidocaine and 
Aristocort with an immediate relief of pain.  In December 
1996, he filed a claim for a right and a left shoulder 
disability.

In a January 1997 VA examination report, the veteran 
complained of left shoulder pain and occasional right 
shoulder pain.  He related a history of multiple minor 
injuries to his shoulder as a paratrooper in service.  He 
reported occasional pain since service, becoming worse over 
the past four to five years.  He described one shot of 
cortisone a few years previously, which he stated helped 
significantly for a few days.  He was given exercise but had 
not done them.  Physical examination revealed no tenderness 
or deformity and a negative impingement sign.  He had full 
range of motion and 5/5 strength.  The clinical impression 
was probable left shoulder impingement syndrome, which was 
presently significantly improved.  The examiner related that 
it may have come from injuries in service or from 
degenerative changes now that the veteran was older.  
Outpatient treatment records reveal that the veteran 
sustained a fractured left clavicle in an automobile accident 
in late February 1998, which ultimately required surgical 
repair.

At a personal hearing in February 1998, the veteran indicated 
that he was injured in 1968 in Vietnam when he was blown off 
an Army Personnel Carrier.  He stated that his left shoulder 
was bruised but not broken.  He received a cortisone shot in 
1995 but had received no other treatment prior to that time.

At the hearing before the Board in October 1998, the veteran 
testified that he injured his shoulder during a parachute 
jump in service but indicated that he did not seek treatment.  
He also related that he injured his left shoulder when he was 
thrown from an armored personnel carrier but did not seek 
treatment.  After service, his shoulders bothered him but he 
just brushed it off.  He indicated that he had not worked 
since 1996 because of a lot of physical problems, including 
his shoulders.  He admitted that he had never sought 
treatment for his shoulders but had been in an automobile 
accident in February 1998 and aggravated the problems with 
his shoulders, especially the left.  He described difficulty 
lifting his shoulders over his head and problems with his 
left thumb.  Upon further questioning, he indicated that the 
doctors told him he had spurs in his shoulders and was told 
in 1995 not to do any overhead work.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's current shoulder disability was not present during 
service.  Importantly, the evidence shows that symptoms were 
not reported until 1995, over 20 years after his separation 
from service.  Therefore, despite his contentions that he has 
had a bilateral shoulder disability since service, the 
evidence does not support a finding of a shoulder disability 
in service, nor does the evidence show that his present left 
shoulder disability is the result of disease or injury 
incurred in service.  

Although the most recent VA examiner opined that the 
veteran's left shoulder disorder could have been the result 
of injuries sustained in service, the Board finds this 
statement less persuasive than the other medical evidence of 
record.  First, as noted above, the service medical records 
are negative for any shoulder injuries.  Further, the 
examiner's opinion is based on the statements provided by the 
veteran.  However, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Finally, may or may not language has been found 
insufficient to well-ground a claim.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).
Because the evidence fails to show a bilateral shoulder 
disability in service, his subsequent manifestation of a 
shoulder disorder cannot be said to be service connected.  
Accordingly, as there is no current evidence of a right 
shoulder disability nor evidence of a medical nexus between 
his left shoulder disability and active duty service, the 
claim for a bilateral shoulder disability is not well 
grounded.

Alternatively, even assuming, for the sake of argument, that 
the veteran incurred some left shoulder symptomatology in 
service, he has failed to demonstrate continuity of symptoms 
sufficient to support of claim of entitlement to service 
connection for a left shoulder disability.  As previously 
noted, the separation examination was negative and he did not 
develop symptoms of a left shoulder impingement syndrome 
until over 20 years after service separation.  Thus, the 20 
year plus gap between separation from service and treatment 
in this case fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.

II.  Entitlement to Service Connection for a Respiratory 
Disability, to include Lung Cancer

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a respiratory 
disorder of any kind.  The December 1971 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's nose, sinuses, and lungs and chest.  In 
addition, there is no indication of any inservice treatment 
for a respiratory disorder or lung cancer.

Post service treatment records are negative for treatment of 
any type of respiratory disorder.  In December 1996, the 
veteran filed a claim for, among other things, respiratory 
problems.  He later filed a claim for lung cancer secondary 
to Agent Orange exposure.  The Board will consider these 
claims together.  

In a VA trachea and bronchi examination report dated in 
January 1997, the veteran complained of left sided maxillary 
sinus problems and difficulty breathing due to his sinus 
problems.  He related a history of having a broken nose in 
service changing the anatomy of his nose and predisposing him 
to having a clogged up feeling in his nose.  Physical 
examination revealed that the tympanic membranes were 
occluded bilaterally.  The left turbinate revealed an 
obstruction to the nares opening, which appeared to be caused 
by inflammation or the turbinates folded over on themselves.  
The right nares were normal.  The clinical impression was 
obstructive lesion of the left nares, possibly caused by 
traumatic experience in service, and he was referred to an 
ENT specialist.

In a VA nose and sinuses examination report dated in February 
1997, the veteran complained of difficulty sleeping because 
of an inability to breath through his nose.  He claimed that 
he slept on his right side and had to pull the left side open 
to sleep.  He denied previous treatment, headaches, or 
drainage.  Physical examination revealed that the external 
nose and nasal vestibule was normal.  The septum was deviated 
to the left, virtually completely blocking the left side of 
the nose.  The floor of the nose, meati, and turbinates 
appeared normal.  There was a marked concavity in the right 
side of the nose secondary to the significant septal 
deviation.  There was no evidence of acute or chronic sinus 
disease.  The clinical impression was deviated nasal septum 
with significant blockage of the left side of the nose, 
without evidence of sinus disease.

In a VA respiratory examination report dated in December 
1997, the veteran reported shortness of breath after one to 
two blocks, which he attributed to an increase in age.  He 
denied a past history of myocardial infarction, stroke, 
angina, diabetes, or hypertension.  He smoked and had a 
nonproductive cough that he attributed to smoking.  He denied 
hemoptysis or any history of lung cancer.  Physical 
examination revealed that lungs were clear.  Pulmonary 
function tests were consistent with mild emphysema.  The 
final diagnoses included shortness of breath with continued 
tobacco use.

At a hearing before the RO in February 1998, the veteran 
testified that that he had experienced breathing problems for 
the past five years.  At his hearing before the Board in 
October 1998, he testified that he had been diagnosed with 
emphysema and was told that it was caused from smoking; 
however, he denied having lung cancer.  Upon further 
questioning, he admitted that he was not diagnosed with 
emphysema until January 1997 and had had no further follow-up 
treatment.  

As an initial matter, the Board finds that the veteran's 
claim for lung cancer secondary to Agent Orange exposure is 
not well grounded.  Specifically, there is no evidence of a 
current diagnosis of lung cancer and, by the veteran's own 
testimony, he has never been diagnosed with lung cancer.  
Thus, there is no indication in the claims file that lung 
cancer is currently manifested and the claim is not well 
grounded.

To the extent that the veteran claims a respiratory disorder 
on a direct basis, the Board finds that the evidence does not 
establish that there is an etiological or causal relationship 
between the veteran's currently diagnosed emphysema and 
active duty service.  Specifically, the veteran testified 
that he was told that he had emphysema as a result of 
cigarette smoking.  Further, at the time he was diagnosed 
with emphysema, the medical examiner did not attribute the 
veteran's respiratory disorder to his active service, nor did 
he indicate evidence that it was of long standing duration.  
Thus, there is no objective medical evidence connecting the 
veteran's currently diagnosed emphysema to active duty 
service and the claim is not well grounded.

Finally, to the extent that the veteran claims an upper 
respiratory disorder (i.e. nasal and/or sinuses), the Board 
finds that there is no evidence of an upper airway disorder 
in service.  Specifically, service medical records are void 
of complaints of nasal congestion or injury.  Further, he did 
not complain of difficulty breathing through his nose until 
January 1997.  Although the examiner related that it could 
have been caused by an injury sustained in service, this was 
based on the history as provided by the veteran.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).  Thus, the medical evidence 
does not show the relationship that is alleged by the 
veteran.  As there is no medical nexus shown, the claim is 
not well grounded and the appeal is denied. 

III.  Entitlement to Service Connection for Peripheral 
Neuropathy

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a peripheral nerve 
disorder.  The December 1971 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
upper and lower extremities.  

In a VA peripheral nerve examination report dated in February 
1997, the veteran had no specific complaints that could be 
related to peripheral nerves such as numbness and tingling in 
the extremities or weakness.  He worked regularly as an 
electrician and was able to do fine coordinated work required 
of wiring.  After a physical examination, the examiner 
concluded that there was no evidence of peripheral nerve 
injury.  In a personal hearing in February 1998, the veteran 
related that he had tingling in his hands and feet for years.  
He indicated that it felt as if his hands were asleep.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
peripheral neuropathy, are not supported by the record.  In 
particular, the Board must point out that the post-service 
medical evidence does not indicate that he is currently being 
treated or has ever been treated for peripheral neuropathy.  
Moreover, the most recent VA examiner specifically noted that 
there was no indication of peripheral neuropathy currently 
manifested.  In addition, the service medical records do not 
show any complaints, treatment for, or diagnosis of 
peripheral neuropathy.  Thus, the claimed disorder is not 
demonstrated in service or thereafter by competent medical 
evidence.  It is noted parenthetically that this claim is not 
for the type of peripheral neuropathy that has been found 
related to Agent Orange exposure.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for peripheral 
neuropathy could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection for peripheral neuropathy is not well grounded and 
is therefore denied.


IV.  Entitlement to Service Connection for Soft Tissue 
Sarcoma of the Neck and Throat Due to Agent Orange Exposure

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Post service treatment records reveal that the veteran sought 
treatment for tumors on his forehead and neck in 1986.  The 
diagnosis was sebaceous cysts and he underwent an excision 
procedure.  He was hospitalized for alcohol dependence in 
September 1995.  At that time he was noted to have a past 
medical history of status post excision of a fatty tumor in 
the left jaw in 1988.  In a VA skin examination report dated 
in January 1997, he described a history of lipoma resection 
from the left anterior neck, left posterior neck, and mid 
forehead.  Physical examination revealed well healed surgical 
scars at the areas with no evidence of mechanical disability 
due to scarring and no significant cosmetic defect, other 
than a clearly visible scar in the middle of the forehead.  
The clinical impression was status post lipoma resections of 
the areas.

In a hearing before the Board in October 1998, the veteran 
testified that he was exposed to Agent Orange while in 
service.  He reported that he had surgery on his neck and 
tumors were removed.  He stressed that he had a lot of 
friends in Vietnam who had the same thing and the small 
tumors grew to be as large as golf balls.  Upon further 
questioning, he indicated that he had some tumors taken off 
his neck in 1986 but he was told that they were was not 
malignant.  He related that the doctors variously called it 
fatty tissue and sarcoma but he had never had any follow-up 
treatment.  He pointed to a similar one on his earlobe.  

After a careful review of the file, the Board finds that 
there is no post service clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  Significantly, the 
currently-diagnosed sebaceous cysts and/or lipomas are not 
diseases which warrant service connection on a presumptive 
basis for exposure to Agent Orange.  38 C.F.R. § 3.309 
(1998).  Because sebaceous cysts and lipomas are excluded 
from the diseases for which presumptive service connection on 
the basis of Agent Orange exposure is warranted, the claim 
must be denied as it is not well grounded.  

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the tumor disorder with any in-service occurrence or 
event.  Specifically, there was no mention of any tumors in 
service, nor has any medical examiner attributed the tumors 
to his active service, nor did they indicate evidence that it 
was of long standing duration.  Thus, a direct causal link 
between the veteran's tumors and exposure to Agent Orange or 
active duty service has not been demonstrated.  The Board has 
thoroughly reviewed the claims file and finds no evidence of 
any plausible claim, nor any claim for which entitlement is 
permitted under the law.

V.  Entitlement to Service Connection for Skin Cancer Due to 
Agent Orange Exposure

The veteran asserted that he had an intermittent growth on 
the side of his face, which was just like skin cancer.  He 
maintained that he believed that it was caused by Agent 
Orange exposure.  Upon further questioning, he related that 
he had a rash on the side of his face that turned into small 
scabs, which occurred about three times per year.  He 
indicated that they had started a few years ago but he could 
not remember.  At a personal hearing in February 1998, the 
veteran testified that he had knots removed from his neck and 
face in May 1986.  He claimed that these were skin cancers 
and the doctors had told him that it was soft tissue sarcoma.  

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has skin 
cancer, are not supported by the record.  In particular, the 
Board must point out that the post-service medical evidence 
does not indicate that he is currently being treated or has 
ever been treated for skin cancer.  In addition, the service 
medical records do not show any complaints, treatment for, or 
diagnosis of skin cancer.  Thus, the claimed disorder is not 
demonstrated in service or thereafter by competent medical 
evidence.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for skin cancer 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that his claim for service connection 
for skin cancer due to Agent Orange exposure is not well 
grounded and is therefore denied.

In conclusion, with respect to all the above claims for 
entitlement to service connection, the Board has considered 
the veteran's statements and sworn testimony that, in 
essence, he has had these disorders since separation from 
service in 1972. Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of the disorders.  The veteran lacks the medical expertise to 
offer an opinion as to the existence of current pathology, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for the claimed disabilities.

VI.  Entitlement to an Increased Evaluation for PTSD

Initially, the Board finds that the veteran's claim for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Under current psychiatric regulations for PTSD (which where 
in effect at the time the veteran filed his claim), a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran was hospitalized in September 1995 for alcohol 
dependence, chronic anxiety, and stress.  There was no 
mention of PTSD but his GAF was noted to be 70.  He filed a 
claim for PTSD in December 1996.  Outpatient treatment 
records show treatment for nervousness and shakes.  

In the February 1997 VA examination report, the veteran 
complained that his "nerves were shot."  He reported a six 
month history of nightmares about Vietnam, which for years 
had gone away.  He was unable to sleep and had nightmares 
every night.  He indicated that he was nervous and panicked 
over the small things.  He reportedly felt depressed and had 
some suicidal ideation but no active plan, and felt that it 
took quite a bit to get him mad.  Loud noises disturbed him 
and he had thoughts about Vietnam at least once a day.  He 
tended to avoid things about Vietnam and stopped hunting 
because it put him close to guns.  He indicated that he had 
no friends and isolated himself but was working part-time as 
an electrician.  He was annoyed with crowds and was not on 
any psychiatric medication.  After service, he worked as an 
electrician and was working part-time.  He used to work on 
power lines but had to give up that job after losing his 
license from a DUI in 1986.  He occasionally drank beer but 
had not done any heavy drinking in the past year and a half.  

Mental status examination revealed that he was alert, 
oriented, cooperative, with an anxious mood.  Speech was slow 
and soft and there was some psychomotor agitation.  Facial 
expression was anxious with fair eye contact.  Thought 
processes were logical and goal directed.  Thought content 
was devoid of auditory or visual hallucinations, but there 
was some level of paranoia about others.  He denied any 
current suicidal or homicidal ideation.  Memory was fair for 
immediate, recent, and remote events.  He was able to 
concentrate enough to spell table backwards and interpret a 
proverb.  His intelligence was estimated to be average to 
below average.  He had partial insight into his current 
condition.  The clinical impression was PTSD.  The examiner 
concluded that the veteran met the minimal criteria for PTSD 
with his sleep disturbance, exaggerated startle response, 
avoidance of activities, and nightmares.  In addition, some 
mild difficulty in his flexibility, reliability, and 
efficiency were noted and connected to his lack of sleep.  
The examiner estimated the veteran's level of difficulty in 
the mild to definite range.

In September 1997, the veteran was hospitalized for 
complaints of depressive symptoms and feeling suicidal.  
Stressors included three friends who had recently committed 
suicide and was noted to be complicated by intrusive thoughts 
of combat and social avoidance.  Mental status examination 
revealed that the veteran's speech was normal, his affect 
dysphoric, mood congruent, thoughts goal-directed, and he 
reported non-command hallucinations.  He reported suicidal 
ideations but no plan, and denied homicidal thoughts.  He was 
alert and oriented and his cognition was grossly intact.  He 
was noted to be an electrician who last worked in April 1997.  
Medications during his hospitalization included Zoloft, 
trazodone, and Valium.  He attended voluntary Alcoholics 
Anonymous meetings.  The final diagnoses included PTSD, major 
depression, alcohol dependence in partial remission, and a 
GAF of 60.

In January 1998, the veteran was hospitalized for an increase 
in PTSD symptoms and an inability to work.  Mental status 
examination revealed that he was somewhat disheveled with 
reddened skin tones.  His speech was soft and of normal 
latency.  His affected was restricted, thoughts goal-
directed, and there were no delusions, paranoia, or 
hallucinations.  He denied ideas of self-harm or harm to 
others.  He was alert and oriented.  His memory was grossly 
intact, judgment and insight were fair, and he was of average 
intellect.  He reported that his last alcohol was New Years 
Eve and he had completed the substance abuse treatment 
program in 1995.  He reported that he could not work 
secondary to his left shoulder and right knee injuries.  He 
was discharged 10 days later with diagnoses of PTSD, alcohol 
dependence by history, and a GAF of 60.

In a Social Work assessment dated in January 1998, the 
veteran was noted to be an unemployed electrician, having not 
worked since April 1997.  He also had welding and demolition 
experience in service.  He was divorced and had an 18 year 
old daughter.  He considered his mother his support system 
and a local service representative officer his best friend.  
He also reported a good relationship with his former wife and 
daughter.  He indicated that he continued to drink and had 
been through the substance abuse program in 1995.  He was 
hospitalized with suicide ideations, and stated that the 
holidays caused flashbacks of deceased friends.  He 
complained of lack of sleep and diminished appetite and not 
wanting to be around crowds.  The preliminary list of 
problems included chronic illness adjustment, substance 
abuse, affective disorder, and suicidal/homicidal ideations.

In a February 1998 personal hearing, the veteran testified 
that he developed PTSD symptoms as soon as he returned from 
Vietnam.  He was divorced and blamed it partially on his 
quickness to anger.  He denied having any hobbies or friends.  
He took his medication and fiddled around the house basically 
every day.  He was not employed because he could not get 
along with people.  He had thought about suicide and had bad 
nightmares.  Medications included Zoloft, trazodone, and 
Valium.  He was receiving regular psychiatric treatment and 
had been hospitalized twice.  

Outpatient treatment notes revealed that the veteran's 
symptoms had returned after his hospitalization.  He 
complained of tension, anxiety, irritability, and decreased 
sleep.  At a hearing before the Board in October 1998, the 
veteran testified that he began having nightmares when he 
first returned from Vietnam but not profound.  He lived with 
his mother and brother and got along well with them.  He 
reflected that he had been twice hospitalized for PTSD, in 
1997 and 1998, and was seeing a psychiatrist once a month.  
Medications included Trazodone, Zoloft, and Ativan.  He 
stated that he was not treated for his symptoms prior to the 
medication except through drinking, but the drinking did not 
affect his job.  He no longer drove because of the medication 
and flashbacks, and was bothered by crowds.  His typical day 
included listening to the radio, sitting on his porch until 
the traffic became heavy, reading, and shopping.  He observed 
that he had one friend, who was present at the hearing with 
him.  He had no particular time for bed and would wake up 
because of nightmares and check his property.  He revealed 
that he spoke to his neighbors but was not friendly with 
them.  He had also started to buy guns for self-protection 
partially because what was happening in his community.  Upon 
further questioning, he indicated that there was no physical 
way he could work plus he could not handle the people any 
more.  He reported that his PTSD had gotten worse, mostly the 
nightmares.  He also had insecurity and was looking over his 
shoulder.  Traffic also bothered him but he was able to go to 
his appointments by van.  He indicated that the medication 
made him feel like he was floating around but he did not have 
too much trouble if he took it.  If he did not take his 
medication, he became paranoid, nervous, jerky, agitated and 
ready to go.  

After reviewing the applicable rating criteria then in 
effect, and the reported objective findings and subjective 
complaints, the Board is of the opinion that a 30 percent 
evaluation for PTSD is warranted.  Specifically, a 30 percent 
evaluation is available with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss.  In this case, the veteran has consistently 
reported depression, anxiety, suspiciousness, and a chronic 
sleep impairment.  Several treating physicians have 
particularly noted that the veteran's inability to sleep 
contributes to his diminished ability to function.  However, 
he has also been shown to be generally functioning 
satisfactorily as evidenced by his ability to take care of 
his daily basic needs, ability to get to doctors appointments 
every month, and the basically good relationship with family.  

A 30 percent evaluation is further supported by the most 
recent GAF of 60.  A GAF of 60 is indicative of moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  Further, the February 1997 VA 
examination report concluded that the veteran had mild to 
definite impairment.  Therefore, the Board concludes that the 
overall picture more nearly approximates the neuropsychiatric 
disability consistent with the assignment of a 30 percent 
rating.

However, no more than a 30 percent evaluation for PTSD is 
currently warranted.  Specifically, a 50 percent evaluation 
requires impairment as evidenced by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In this case, in a January 1998 
hospitalization, the veteran was alert and oriented.  His 
speech was soft and of normal latency.  Judgment and insight 
was fair, but not impaired, and he was of average 
intelligence.  Although his affect was restricted, his 
thoughts were goal directed and there was no evidence of 
delusions, paranoia, or hallucinations and no reported 
episodes of panic attacks.  Thus, there is no evidence that a 
50 percent evaluation is currently warranted for PTSD.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a left shoulder 
disability is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a respiratory 
disability, to include lung cancer due to Agent Orange 
exposure, is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for peripheral neuropathy 
is denied on the basis that the claim is not well grounded.

Entitlement to service connection for soft tissue sarcoma of 
the neck and throat due to Agent Orange exposure is denied on 
the basis that the claim is not well grounded.

Entitlement to service connection for skin cancer due to 
Agent Orange exposure is denied on the basis that the claim 
is not well grounded.

A 30 percent disability evaluation, but no more, for PTSD is 
granted subject to the law and regulations governing the 
award of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


- 23 -





